Citation Nr: 0509665	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
new and material evidence had not been submitted to reopen 
the claim.  The veteran submitted a notice of disagreement 
(NOD) received by VA in January 2003.  A statement of the 
case (SOC) was issued in November 2003.  A substantive appeal 
(VA Form 9) was received in January 2004.  

The veteran was scheduled for a Travel Board hearing in 
March 2005.  In February 2005, he cancelled the hearing.  

As will be explained below, the claim for service connection 
for PTSD is reopened, but additional development is 
necessary.  That is addressed in the REMAND portion of the 
decision below and the case will be returned to the RO via 
the Appeals Management Center (AMC), in Washington, DC. for 
that purpose. 


FINDINGS OF FACT

1.  New and material evidence to reopen the claim for 
entitlement to service connection for PTSD was most recently 
denied by an August 1999 rating decision.  The veteran was 
notified of that decision and of his appellate rights in 
September 1999, and he did not file a timely appeal.

2.  Evidence submitted since the August 1999 rating decision 
is new, relevant, and directly relates to the claim of 
service connection for PTSD.  




CONCLUSIONS OF LAW

1.  The August 1999 rating decision which did not reopen the 
claim for entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  Evidence submitted subsequent to the August 1999 denial 
to reopen the claim for entitlement to service connection for 
PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
prior to August 2001.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim for service connection 
for PTSD, it is unnecessary to enter any discussion regarding 
whether there has been full compliance by VA with respect to 
its duty to notify and duty to assist to this point on this 
issue.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in August 1999.  That adverse decision was made on the 
basis that no evidence was submitted verifying a stressor 
occurring during the veteran's military service.  The veteran 
was notified of this decision and his procedural and 
appellate rights in a letter of September 1999.  However, he 
did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the August 1999 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  Specifically, a January 2004 
statement from a fellow service member, that had not 
previously been before VA, reflects, in pertinent part, that 
he was in Vietnam with the veteran during his first tour of 
duty and that the veteran told him that he was staying for a 
second tour of duty to perform grave registration.  (The 
veteran has been diagnosed to have PTSD as a consequence of 
grave registration duties.)  This evidence, whose credibility 
is presumed, bears directly on the matter under consideration 
and addresses an element of the veteran's case that had not 
been previously corroborated.  Therefore, the aforementioned 
evidence constitutes new and material evidence and the claim 
is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
PTSD has been submitted, and to this extent only, the claim 
is granted.


REMAND

The veteran and his representative contend in essence, that 
service connection for PTSD is warranted based upon service 
incurrence.  The veteran claims that he performed grave 
registration while assigned to the 59th Field Service 
Company.  The record establishes the veteran served more than 
two years with this particular unit in Vietnam.  To date 
there has not been evidence developed from official sources 
to document the activities of the veteran's unit.  

[In this regard, a response to one attempt by the RO to 
document the unit's activities, was a request the RO provide 
the "complete organizational unit [to which the veteran was] 
assigned."  This information is not reflected on any of the 
service personnel documents that have been obtained, and it 
seems unrealistic to require such information from the 
veteran, whose service was as a junior enlisted man.  This 
unit was obviously in Vietnam, and was likely subordinate to 
the 54th General Support Group, of the U.S. Army Support 
Command, Cam Ranh Bay.  It also seems entirely possible that 
one of the functions of this unit was graves registration.  

In any event, additional attempts to corroborate the 
veteran's stressor should be undertaken.  

Accordingly, this matter is REMANDED for the following:

1.  Attempt to verify the veteran's claimed 
stressor by contacting the appropriate entity and 
requesting copies of any available historical 
narrative describing the activities of the unit to 
which the veteran was assigned from September 1967 
to October 1968.  This unit was the  59th Field 
Service Company, which was apparently subordinate 
to the 54th General Support Group, of the U.S. Army 
Support Command, Cam Ranh Bay.  Any lessons 
learned, operations reports, morning reports, 
organization charts or manning reports (or similar 
documents) should be sought to ascertain whether 
body retrieval and grave registration was performed 
by the 59th Field Service Co. between June 1966 and 
October 1968, and the veteran's role, if any, in 
that duty.  Any further development as may be 
logically indicated following the results of this 
development, should be accomplished.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for PTSD.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


